Citation Nr: 0433174	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, from July 12, 2001, to August 
10, 2003.

2.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, from August 11, 2003, forward.

3.  Entitlement to an initial evaluation in excess of 30 
percent for diabetic neuropathy of the right leg.

4.  Entitlement to an initial evaluation in excess of 30 
percent for diabetic neuropathy of the left leg. 

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

6.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In February 2002, the RO granted 
service connection for diabetes and assigned an initial 20 
percent rating; granted service connection for diabetic 
neuropathy of the legs and assigned each leg an initial 10 
percent rating; denied service connection for a back 
disorder; and increased the rating for PTSD from 50 percent 
to 70 percent.  

In July 2002, the RO assigned an initial evaluation of 30 
percent for diabetic neuropathy in each leg.  In February 
2004, the RO assigned an evaluation of 40 percent for 
diabetes, effective August 11, 2003.

In September 2004, the veteran appeared at the Boston RO and 
testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

At the September 2004 hearing, the veteran, with the 
assistance of his accredited representative, withdrew the 
issue of entitlement to an increased rating for residuals of 
a shrapnel wound to the left knee.  Transcript, p. 2.  
Accordingly, this issue is not before the Board.

The issues of initial evaluations in excess of 30 percent for 
diabetic neuropathy of the left and right legs are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  From July 12, 2001, to August 10, 2003, the severity of 
the veteran's diabetes mellitus required no more than oral 
hypoglycemic agents and restricted diet.

3.  Since August 11, 2003, the severity of the veteran's 
diabetes mellitus has more nearly approximated the need for 
insulin, restricted diet, and regulation of activities.

4.  The veteran's back disability did not have its onset 
during active service or within any prescribed presumptive 
period and did not result from disease or injury in service.

5.  The veteran's PTSD causes total occupational and social 
impairment.  




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.119, 
Diagnostic Code 7913 (2004).

2.  The criteria for a disability rating in excess of 40 
percent for diabetes mellitus, from August 11, 2003, forward, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2004).

3.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.   The criteria for an increased evaluation to 100 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist - diabetes and back disorder

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  VA satisfied its duty to notify by means of a 
September 2003 development letter from the RO to the veteran.  
The veteran was told of what was required to substantiate his 
claims and of his and VA's respective duties, and was asked 
to submit evidence and/or information to the RO. 

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on these issues until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claims, 
and based on the information and evidence obtained after 
adequate notice was provided, there is simply no indication 
that disposition of the veteran's claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
information provided and the evidence associated with the 
claims file subsequent to the initial adjudication of the 
claims in February 2002 all relate to medical treatment or 
evaluation performed after February 2002; the veteran has 
still not identified any outstanding records, and there has 
been no receipt of outstanding evidence dated prior to the 
initial adjudication of the claims.  In short, there is no 
indication the record itself would have been different had 
the veteran received pre-adjudicatory notice.  Under the 
facts of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).     There are no identified, 
outstanding records that VA must attempt to obtain.  The 
veteran did not respond to the September 2003 development 
letter with any pertinent information, and his September 2004 
hearing testimony also yielded no information regarding 
pertinent, outstanding evidence.   

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA conducted diabetes mellitus examinations in 
September 2001 and August 2003, and the reports from these 
examinations are sufficient for rating purposes.  VA need not 
obtain an examination for the veteran's back disorder claim.  
The evidentiary record does not show that the veteran's 
current back disability is associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  A current disability by itself does not 
trigger the Secretary's obligation under § 5103A(d) of 
providing a medical examination or obtaining a medical 
opinion.  Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), and Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.


II.  Diabetes

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, DC 7913.  Under DC 
7913, a 20 percent rating requires insulin and a restricted 
diet, or oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted when the disease requires the 
taking of insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating requires the taking of 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year, or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A total 
schedular (100 percent) rating for diabetes mellitus requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  Note 1 to this code 
section instructs that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  38 C.F.R. 
§ 4.119, DC 7913 (2004).

It is noted that in May 2003, the RO granted service 
connection for erectile dysfunction and granted entitlement 
to special monthly compensation based on loss of use of a 
creative organ.

At the September 2001 VA examination, the examiner documented 
the veteran's diabetes treatment as consisting of Glyburide 
tablets twice a day and Metformin tablets twice a day.  In 
addition, the veteran reported compliance and success with 
restricted diet.  Although the veteran also noted a 
limitation in activity due to pain and fatigue related to his 
diabetes, there is no indication that a medical professional 
had prescribed a restriction of activities; any restriction 
of this kind has been self-imposed by the veteran.  These 
findings are consistent with the currently assigned 20 
percent rating under DC 7913 for the period prior to August 
11, 2003.  

The August 2003 VA examiner noted that the veteran did not 
begin taking insulin until August 11, 2003, and this is 
consistent with VA treatment records.  Although there 
continues to be no evidence of a clear restriction of 
activities by a medical professional, the veteran reported 
experiencing weekly hypoglycemic reactions, the likely reason 
for his switch from oral hypoglycemic medication to insulin.  
While his physical activity was described in September 2001 
as "pretty limited," the August 2003 examiner described the 
veteran's activity as "significantly limited," albeit 
secondary to musculoskeletal problems.  These findings do not 
correspond precisely to a 40 percent rating under DC 7913 but 
nevertheless demonstrate an increase in severity since August 
11, 2003, that more nearly approximates a 40 percent rating.  
A 60 percent rating is clearly unwarranted for any period 
because the treatment records and VA examination reports 
establish the veteran has never been hospitalized for his 
diabetes or required twice a month visits to a diabetic care 
provider.  In August 2003, it was noted that he was under 
general medical care of a doctor who he saw every two to 
three months.  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.


III.  Back disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

VA medical records establish a diagnosis of lumbar disc 
herniation with degenerative disc disease.  Despite this 
evidence of current disability, the record does not contain 
evidence of in-service occurrence or aggravation of a disease 
or injury, and there is no competent evidence of a nexus 
between an in-service injury or disease and this current 
disability.

The veteran testified in September 2004 that he made no 
complaints about his back during active service.  Transcript, 
p.6.  Indeed, the service medical records, to include the 
separation examination report, do not document any complaint 
or treatment for a spine disorder.  

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The veteran testified 
that he could not recall when he first began post-service 
treatment for his back disorder, and he could not recall the 
names of physicians who had treated his back problems.  
Transcript, pp. 8-9.  He was discharged from active duty in 
July 1970, and the claims file contains no medical evidence 
that a back disability existed prior to the 1990s.  An April 
1999 VA treatment note shows a history of low back pain for 
"several years" and a failed surgery in 1998.   Most of the 
evidence addressing the veteran's back disability involves 
recent VA treatment dated from 2003, forward.     

The veteran contends that his back disability is the result 
of undocumented injuries sustained from physical exertion 
required of him as a helicopter Medivac crewman.  Neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The record contains no competent medical 
opinion linking the veteran's current back disability to 
service.  The veteran testified that his treating physicians 
have never addressed that matter.  Transcript, p. 9. 

In sum, the service and post-service evidence persuasively 
shows the veteran's back disability began years after 
service, and there is no competent evidence that would 
otherwise relate the veteran's disability to service.

For veterans who serve for 90 days or more, service 
connection for arthritis may be established based on a legal 
presumption by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
There is no relevant evidence dated in the immediate years 
after service, let alone evidence establishing arthritis 
manifested to a compensable degree.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3.  The preponderance is 
against the veteran's claim, and it must be denied.


IV.  PTSD

The duty to notify and assist have been met in this case to 
the extent necessary to allow a full schedular grant of 
benefits, and no prejudice to the veteran results from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran's PTSD is rated under DC 9411, which employs the 
use of the general rating formula for mental disorders.  A 
100 percent schedular rating under the general rating formula 
is assigned for total occupational or social impairment, due 
to such symptoms as: gross impairment in though processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

The Board has reviewed all the evidence of record, keeping in 
mind that the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

On VA examination in September 2001, it was noted that the 
veteran was employed as a supervisor at the post office, but 
had frequent arguments with employees who had learned to 
leave him alone and let him retire to the basement.  The VA 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55 to the veteran's PTSD, representing moderate to 
serious impairment in social and occupational spheres.

A VA treatment record dated in February 2002 showed that the 
veteran had missed 15 weeks from work during the past year 
due to PTSD.  The examiner assigned a GAF of 35, representing 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A VA 
examiner stated in April 2002 stated that the veteran's PTSD 
was chronic and severe, and that he was unable to work at 
this time.

In a September 2002 letter from the Office of Personnel 
Management (OPM), the veteran was notified that his 
application for disability retirement had been approved.  The 
veteran has reported that his retirement from the U.S. Postal 
Service was based on his PTSD symptoms.  

Upon VA examination in August 2003, the examiner stated that 
the veteran's PTSD symptoms continued unabated and that he 
was medically retired and considered unemployable.  The 
examiner assigned a GAF score of 45 to the veteran's PTSD, 
representing serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Based on the above evidence of record, the Board finds that 
the veteran has demonstrated total occupational or social 
impairment as a result of his service-connected PTSD, and a 
100 percent schedular evaluation is warranted.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, from July 12, 2001, to August 10, 
2003, is denied.

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, from August 11, 2003, forward, is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA treatment records and hearing testimony suggest the 
veteran's diabetic neuropathy may have worsened.  See 
Proscelle v. Derwinski, 2 Vet App 629 (1992).     VA 
examination is therefore indicated, and this should be 
accomplished on remand. The RO should take this opportunity 
to obtain updated treatment records from the VA Boston 
Healthcare System.

In considering these issues, the RO must take into account 
that this case is on appeal from the initial grants of 
service connection and that the issues should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
pertinent, outstanding records, to 
include, but not limited to, medical 
records from the Boston VA Healthcare 
System dated after January 26, 2004.  If 
no such records are available, that fact 
should be indicated in the claims file.

2.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his diabetic 
neuropathy.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's diabetic neuropathy.  For 
each foot, the examiner should 
specifically describe the overall 
severity of the veteran's foot 
disability, specifically addressing the 
extent of paralysis.  If there is 
complete paralysis, the examiner should 
discuss the extent of any 
abduction/adduction limitations, foot 
drop/toe droop, dorsiflextion/extension 
limitations, and anesthesia. 

3.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should consider all the 
evidence of record to determine whether 
the facts show that he is entitled to a 
higher disability rating for diabetic 
neuropathy at any period of time since his 
original claims.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If any of the 
decisions remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



